Citation Nr: 1114091	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as due to service-connected disability and undiagnosed illness.

2.  Entitlement to service connection for a bilateral hip disorder, to include as due to service-connected disability and undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle disorder, to include as due to service-connected disability and undiagnosed illness.

4.  Entitlement to an increased evaluation for Crohn's disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for degenerative changes, L-5, S-1, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for chronic fatigue syndrome with myalgias.

7.  Entitlement to an increased evaluation for head injury with headaches, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 percent for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1979 to January 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a cervical spine and heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Remand is required to obtain VA medical records, provide notice to the Veteran, and to obtain additional examinations. 

Preliminarily, the Board notes that it has included the following issues on appeal:  entitlement to an increased evaluation for service-connected lumbar spine disability, chronic fatigue syndrome (CFS) with myalgias, a head injury with headaches, and memory loss.  A June 2006 rating decision addressed the Veteran's 3 claims for service connection and the 4 issues of entitlement to an increased evaluation for Crohn's disease, CFS with myalgias, a head injury with headaches, and a lumbar spine disability.  The Veteran's August 2006 notice of disagreement expressed disagreement with all of the issues in the rating decision.  But in the February 2009 substantive appeal, it appeared that the Veteran limited the issues he was appealing to the 3 service connection claims and the increased evaluation claim regarding Crohn's disease.  But at the September 2010 Board hearing, the Veteran clarified that he did not intend his substantive appeal to limit the issues and wished to appeal all claims addressed in the June 2006 rating decision.  Accordingly, the Board took testimony on those issues and finds that all of the issues contained in the June 2006 rating decision were perfected by the February 2009 substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009 (noting that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected or that a substantive appeal was filed).

The Board also notes that service connection for memory loss was not granted until a January 2009 rating decision.  But the 10 percent evaluation was awarded as part of the adjudication of the issue of entitlement to an increased evaluation for a head injury with headaches - the RO awarded a separate evaluation for memory loss as a manifestation of the Veteran's service-connected head injury.  Accordingly, the Board finds that it is part and parcel of that issue and is thus addressed herein.  

All claims on appeal

Remand is required to obtain recent VA medical treatment records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At the September 2010 Board hearing, the Veteran noted that he continued to receive his medical treatment at VA, that he had seen a physician as recently as the week prior, and that he was scheduled for a colonoscopy later that week.  The most recent VA treatment records associated with the claims file are from June 2008.  Accordingly, remand is required to obtain the recent VA treatment records.  

Service connection claims

While on remand, the RO should provide additional notice to the Veteran regarding his service connection claims.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  For Persian Gulf veterans, service connection may be established for objective indications of chronic disability resulting from undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(1) (2010).

At the September 2010 Board hearing, the Veteran clarified that he was asserting entitlement to service connection for bilateral hip, knee, and ankle disorders on four bases:  direct service connection; secondary to a service-connected lumbar spine disability; secondary to service-connected CFS with myalgias; and as due to an undiagnosed illness.  Although July and October 2005 VCAA letters were sent to the Veteran, the letters provided notice of secondary service connection, but did not contain notice of direct service connection or service connection based on undiagnosed illness.  Additionally, the RO has not yet adjudicated these issues based on the undiagnosed illness regulations.  On remand, therefore, notice should be provided prior to adjudication of these issues on all appropriate bases.  

As is discussed further below, examinations regarding these claims must also be provided on remand.  

Increased evaluation for chronic fatigue syndrome and myalgias

This claim must be remanded for a comprehensive examination.  First, the most recent examination regarding CFS was in February 2006, over 5 years ago.  Second, remand is also required because the examination and other evidence of record are insufficient upon which to base an appellate decision.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  The Veteran alleged at the September 2010 Board hearing that his bilateral hip, knee, and ankle symptoms were secondary to his service-connected lumbar spine disability or service-connected CFS, or were attributable to an undiagnosed illness.  The Veteran also alleged that if the orthopedic symptoms were not disabilities for VA purposes, that the symptomatology was part of the CFS with myalgias (muscle pain) and should provide the basis for an increased evaluation.  The Board notes that a March 2006 VA examination noted normal x-rays of the bilateral knees.  The examiner diagnosed normal left hip, left knee, and left ankle, but no x-rays of the hips or ankles were conducted.  Additionally, there were no diagnoses of the right hip, knee, or ankle.  The other VA treatment records and private records do not contain any diagnoses of right or left hip, knee, or ankle disorders.  A February 2006 CFS examination was not comprehensive and does not appear to address the full range of the Veteran's symptomatology.  It is thus unclear whether the Veteran has separate bilateral hip, knee, and/or ankle disabilities, or whether the Veteran's joint complaints are part of the myalgias associated with his service-connected CFS with myalgias.  Accordingly, a comprehensive evaluation must be provided to clarify the Veteran's medical picture.

Increased evaluation for Crohn's disease

This claim must also be remanded for a VA examination.  The Veteran testified regarding this condition, and the Board finds that the available evidence is not adequate to evaluate the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a).  The most recent VA examination was in March 2006, over 5 years ago.  Accordingly, the RO/AMC must provide the Veteran with an appropriate examination. 

Increased evaluation for low back degenerative joint disease 

This claim must be remanded for an additional examination to determine the current severity and symptomatology of the service-connected low back degenerative joint disease.  First, the Veteran has not been examined in over 5 years.  Second, remand is required because the examination of record is insufficient upon which to base an appellate decision.  See Littke, 1 Vet. App. at 93.  In a March 2006 VA examination report, the examiner diagnosed low back strain and "intermittent" bilateral lower extremity radiculopathy.  The Veteran testified about continuing lower extremity problems.  It is thus unclear whether there objective neurological manifestations of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1) (2010) (noting that objective neurological symptoms of a spine disorder may be assigned a separate evaluation).  Accordingly, the RO must provide the Veteran with an examination that addresses the current severity of the spine disorder and clarifies whether there is any neurological component of the lumbar spine disability. 

Increased evaluation for head injury with headaches, including separate evaluation for memory loss

This claim must be remanded for an additional examination to determine the current severity and symptomatology of the service-connected head injury with headaches.  Remand is required to provide the Veteran with an examination under the revised diagnostic code for traumatic brain injury.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2010) (noting that a veteran may request review under revised diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review).  At the September 2010 Board hearing, the Veteran requested evaluation under revised Diagnostic Code 8045, for traumatic brain injury.  Although an examination was provided in December 2008, it isn't clear that the examiner reviewed the claims file, to include records regarding the original head trauma, and the examination does not address all items as noted in the current version of the Comprehensive Traumatic Brain Injury Worksheet. 

Additionally, in a January 2009 VA rating decision, the RO granted a separate 10 percent evaluation for memory loss as secondary to the head injury.  This issue will also be addressed in any examination for residuals of head trauma, as the Board has determined that it is included in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claims for service connection for bilateral hip, knee, and ankle disorders, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice should be furnished regarding 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.317 (2010), to include notice of what constitutes a Persian Gulf Veteran as defined in 38 C.F.R. § 3.317(e).

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since June 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After any additional records are obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected CFS with myalgias and to determine the existence and etiology of the bilateral hip, knee, and ankle symptomatology.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  
First, the examiner must determine whether there are any right or left hip, knee, and ankle disabilities/diagnoses.  If there are any disabilities, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not that each diagnosed disability was caused or aggravated by the Veteran's military service.  The examiner must address the relevant STRs:  1) January 1979 complaints of right knee give-way; 2) February and September 1986 right foot strain and right ankle sprain; 3) January 1994 complaints of left knee soreness; 4) a left ankle sprain as noted in April and May 1995; and 5) January 1997 complaints of lower extremity numbness and pain.  The examiner should also address the multiple STRs that indicate reports of swollen and painful joints and trick or locked knee.  

Second, if there are no bilateral hip, knee, or ankle disabilities, or for those joints for which there are no diagnosed disabilities, the examiner must provide an opinion regarding whether the Veteran's reported symptoms are related to his CFS with myalgias.  The examiner must determine the full range of the Veteran's symptoms due to CFS with myalgias.  Additionally, the examiner must determine the existence and severity of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), and any other related signs and symptoms due to CFS.  The examiner must determine if the CFS with myalgias cause any periods of incapacitation, are constant or wax and wane, restrict routine daily activities and to what percentage of pre-illness activity level, and whether self-care is precluded.

Third, if the examiner does not relate the Veteran's claimed bilateral knee, hip or ankle disorders to a known clinical diagnosis, the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner should so state.  

4.  After any additional records are obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the current symptomatology and seveity of his service-connected Crohn's disease.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  

The examiner must elicit from the Veteran a comprehensive history of his symptoms and severity of those symptoms.  The examiner must address whether the Veteran's Crohn's disease is moderately severe, with frequent exacerbations, severe, with numerous attacks a year and malnutrition, the health only fair during remissions, or pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  The examiner must also determine which symptomatology is due to the Crohn's disease, as opposed to service-connected gastritis and/or hemorrhoids.  

5.  After any additional records are obtained and associated with the claims file and after the CFS/orthopedic examination has been conducted and the report associated with the claims file, provide the Veteran with an examination or examinations to determine the current severity of his service-connected lumbar spine disability and whether the spine disability causes or aggravates any diagnosed lower extremity disability.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), to include the previously conducted CFS examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  

The examiner must also report the nature and severity of any associated neurological complaints or findings attributable to the lumbar spine disability, including any noted during nerve conduction and/or electromyography studies, to evaluate radiating pain, if any, that results from the service-connected lumbar spine disability.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, if the previous orthopedic/CFS examination resulted in any diagnosed right or left hip, knee, or ankle disability, the examiner must provide opinions on the etiology of those disabilities.  If it was determined that there were no diagnosed disabilities, however, then no opinions are necessary.  Regarding any diagnosed right or left hip, knee, or ankle disorder, the examiner must provide an opinion regarding whether it is as likely as not that the lumbar spine disability caused or aggravated that disability.

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

6.  After any additional records are obtained and associated with the claims file, provide the Veteran with an examination to determine the current symptomatology and severity of the Veteran's head injury with headaches, to include memory loss associated with the head injury.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a comprehensive examination in accordance with the Traumatic Brain Injury Examination Worksheet (Comprehensive Version) and regarding memory loss.  The rationale for all opinions expressed must be provided.    

7.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



